DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (hereinafter “Oh” US 10,866,681) in view of Huang et al. (hereinafter “Huang” US 2013 / 0229382).

As pertaining to Claim 1, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) an operation detection device (i.e., an electronic apparatus; see Col. 13, Ln. 22-41) comprising:
a panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) configured to receive a touch operation from a first main surface (see (401) in Fig. 4) or a second main surface (see (402) in Fig. 4) thereof;
a pressing operation detection unit (see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13) configured to detect a pressing operation on the first main surface (401) or the second main surface (402) of the panel (400);
an electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) configured to detect the touch operation on the first main surface (401) or the second main surface (402) of the panel (400; see Col. 22, Ln. 47-67 through Col. 23, Ln. 1-35); and
a control unit (see (1395, 1380) in Fig. 13) configured to switch a driving mode (see Fig. 14) of the electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the pressing operation is being performed on the first main surface (401) or the second main surface (402) as determined based on a detection result of the pressing operation 
wherein control unit (again, see (1395, 1380) in Fig. 13) is configured to activate and deactivate the electrostatic capacitance sensor (again, see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the first main surface (401) or the second main surface (402) of the panel (again, see (400) in Fig. 4 in combination with (1200) in Fig. 12A) is operated to switch the driving mode (see Fig. 14; and see Col. 23, Ln. 38-64; Col. 24, Ln. 19-44; and Col. 25, Ln. 11-67 through Col. 26, Ln. 1-61).

Oh does not explicitly disclose that the control unit is configured to set and adjust a detection threshold value of the electrostatic capacitance sensor.
However, in the same field of endeavor, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) a touch panel (see (310) in Fig. 3) configured to receive a touch operation and comprising an electrostatic capacitance sensor (see (300) in Fig. 3; and see Page 3, Para. [0041]-[0042]) that can be operated as both a self-capacitance type sensor having a detection threshold value (see Fig. 5) and a mutual-capacitance type sensor having a detection threshold value (see Fig. 7), wherein a control unit (see (340) in Fig. 3) is configured to set the detection threshold value (see Fig. 5 and Fig. 7) of the electrostatic capacitance sensor (300) that is adjusted based on whether the surface of the touch panel (310) is operated to switch a driving mode (see Page 3 through Page 4, Para. [0050]-[0055], [0061], [0063]-[0065], and [0067]-[0068]).  Huang discloses the utilization of both a self-capacitance type sensor and a mutual-capacitance type sensor, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of Huang, such that the electrostatic capacitance sensor of Oh is configured with the first main surface and the second main surface configured to operate as both a self-capacitance type sensor and a mutual-capacitance type sensor, as suggested by Huang, wherein the control unit of Oh is configured to set the detection threshold of the electrostatic capacitance sensor that is adjusted based on whether the first main surface or the second main surface of the panel is operated to switch the driving mode as suggested by Huang, in order to provide an electrostatic capacitance sensor with reduced design complexity and reduced power consumption to achieve power savings.

As pertaining to Claim 2, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) that the electrostatic capacitance sensor (300) is a self-capacitance type sensor (see Page 3, Para. [0041]-[0042]).

As pertaining to Claim 4, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) that the electrostatic capacitance sensor (300) is a mutual capacitance type sensor that includes a transmission electrode (X) and a reception electrode (Y; again, see Page 3, Para. [0041]-[0042] and Page 7, Para. [0071]-[0074]).

As pertaining to Claim 5, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) an operation detection device (i.e., an electronic apparatus; see Col. 13, Ln. 22-41) comprising:
a panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) configured to receive a touch operation from a first main surface (see (401) in Fig. 4) or a second main surface (see (402) in Fig. 4) thereof;
a pressing operation detection unit (see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13) configured to detect a pressing operation on the first main surface (401) or the second main surface (402) of the panel (400);
an electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) configured to detect the touch operation on the first main surface (401) or the second main surface (402) of the panel (400; see Col. 22, Ln. 47-67 through Col. 23, Ln. 1-35); and
a control unit (see (1395, 1380) in Fig. 13) configured to switch a driving mode (see Fig. 14) of the electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the pressing operation is being performed on the first main surface (401) or the second main surface (402) as determined based on a detection result of the pressing operation detection unit (again, see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13),
wherein control unit (again, see (1395, 1380) in Fig. 13) is configured to activate and deactivate the electrostatic capacitance sensor (again, see (1220-1, 1220-2) in 

Oh does not explicitly disclose that the electrostatic capacitance sensor is a mutual capacitance type sensor that includes a transmission electrode and a reception electrode.  Oh further does not explicitly disclose that the control unit is configured to perform switching between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving mode.
However, in the same field of endeavor, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) a touch panel (see (310) in Fig. 3) configured to receive a touch operation and comprising an electrostatic capacitance sensor (see (300) in Fig. 3; and see Page 3, Para. [0041]-[0042]) that can be operated as both a self-capacitance type sensor having a detection threshold value (see Fig. 5) and a mutual-capacitance type sensor having a detection threshold value (see Fig. 7), wherein the mutual capacitance type sensor includes a transmission electrode (X) and a reception electrode (Y), and wherein a control unit (see (340) in Fig. 3) is configured to perform switching between a transmission electrode and a reception electrode of the electrostatic capacitance sensor to switch the driving mode (see Page 1, Para. [0008]-[0009] and [0016] in combination with Page 3 through Page 4, Para. [0050]-[0055], [0061], [0063]-[0065], and [0067]-[0068]; and see and Page 7, Para. [0071]-[0074]).  Huang discloses the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of Huang, such that the electrostatic capacitance sensor of Oh is configured with the first main surface and the second main surface configured to operate as both a self-capacitance type sensor and a mutual-capacitance type sensor, as suggested by Huang, wherein the control unit of Oh is configured to perform switching between a transmission electrode and a reception electrode of the electrostatic capacitance sensor to switch a driving mode as suggested by Huang, in order to provide an electrostatic capacitance sensor with reduced design complexity and reduced power consumption to achieve power savings.

As pertaining to Claim 13, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) that the pressing operation detection unit (see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13) is arranged at a part of the panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A).

As pertaining to Claim 14, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) a method for detecting an touch operation on an electronic device (i.e., an electronic apparatus; see Col. 13, Ln. 22-41), the method comprising:
receiving, by a panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A), a touch operation on a first main surface (see (401) in Fig. 4) or a second main surface (see (402) in Fig. 4) thereof;
detecting, by a pressing operation detection unit (see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13), a pressing operation on the first main surface (401) or the second main surface (402) of the panel (400);
detecting, by an electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13), the touch operation on the first main surface (401) or the second main surface (402) of the panel (400; see Col. 22, Ln. 47-67 through Col. 23, Ln. 1-35); and
switching, by a control unit (see (1395, 1380) in Fig. 13), a driving mode (see Fig. 14) of the electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the pressing operation is being performed on the first main surface (401) or the second main surface (402) as determined based on a detection result of the pressing operation detection unit (again, see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13),
wherein control unit (again, see (1395, 1380) in Fig. 13) is configured to activate and deactivate the electrostatic capacitance sensor (again, see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based 

Oh does not explicitly disclose that the control unit is configured to set and adjust a detection threshold value of the electrostatic capacitance sensor.
However, in the same field of endeavor, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) a touch panel (see (310) in Fig. 3) configured to receive a touch operation and comprising an electrostatic capacitance sensor (see (300) in Fig. 3; and see Page 3, Para. [0041]-[0042]) that can be operated as both a self-capacitance type sensor having a detection threshold value (see Fig. 5) and a mutual-capacitance type sensor having a detection threshold value (see Fig. 7), wherein a control unit (see (340) in Fig. 3) is configured to set the detection threshold value (see Fig. 5 and Fig. 7) of the electrostatic capacitance sensor (300) that is adjusted based on whether the surface of the touch panel (310) is operated to switch a driving mode (see Page 3 through Page 4, Para. [0050]-[0055], [0061], [0063]-[0065], and [0067]-[0068]).  Huang discloses the utilization of both a self-capacitance type sensor and a mutual-capacitance type sensor, in combination with the switching of a detection threshold value, to switch a driving mode from an idle mode into an active mode in order to provide an electrostatic capacitance sensor with reduced design complexity and reduced power consumption to achieve power savings (see Page 5, Para. [0083] and [0085]).


As pertaining to Claim 15, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) that the electrostatic capacitance sensor (300) is a self-capacitance type sensor (see Page 3, Para. [0041]-[0042]).

As pertaining to Claim 17, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) that the electrostatic capacitance sensor (300) is a mutual capacitance type sensor that includes a transmission electrode (X) and a reception electrode (Y; again, see Page 3, Para. [0041]-[0042] and Page 7, Para. [0071]-[0074]).

As pertaining to Claim 18, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) switching, by the control unit (see (340) in Fig. 3), between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving 

As pertaining to Claim 19, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) a display device (i.e., a touch screen display device; see Col. 1, Ln. 56-67), comprising:
an operation detection unit (i.e., a touch screen display unit) coupled to the display unit (see Col. 13, Ln. 22-41) and including:
a panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) configured to receive a touch operation from a first main surface (see (401) in Fig. 4) or a second main surface (see (402) in Fig. 4) thereof;
a pressing operation detection unit (see (1240) in Fig. 12B in combination with (1336, 1395, 1380) in Fig. 13) configured to detect a pressing operation on the first main surface (401) or the second main surface (402) of the panel (400);
an electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) configured to detect the touch operation on the first main surface (401) or the second main surface (402) of the panel (400; see Col. 22, Ln. 47-67 through Col. 23, Ln. 1-35); and
a control unit (see (1395, 1380) in Fig. 13) configured to switch a driving mode (see Fig. 14) of the electrostatic capacitance sensor (see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the pressing operation is being performed on the first 
wherein control unit (again, see (1395, 1380) in Fig. 13) is configured to activate and deactivate the electrostatic capacitance sensor (again, see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 1395) in Fig. 13) based on whether the first main surface (401) or the second main surface (402) of the panel (again, see (400) in Fig. 4 in combination with (1200) in Fig. 12A) is operated to switch the driving mode (see Fig. 14; and see Col. 23, Ln. 38-64; Col. 24, Ln. 19-44; and Col. 25, Ln. 11-67 through Col. 26, Ln. 1-61).

Oh does not explicitly disclose that the control unit is configured to set and adjust a detection threshold value of the electrostatic capacitance sensor.
However, in the same field of endeavor, Huang discloses (see Fig. 3, Fig. 5, and Fig. 7) a touch panel (see (310) in Fig. 3) configured to receive a touch operation and comprising an electrostatic capacitance sensor (see (300) in Fig. 3; and see Page 3, Para. [0041]-[0042]) that can be operated as both a self-capacitance type sensor having a detection threshold value (see Fig. 5) and a mutual-capacitance type sensor having a detection threshold value (see Fig. 7), wherein a control unit (see (340) in Fig. 3) is configured to set the detection threshold value (see Fig. 5 and Fig. 7) of the electrostatic capacitance sensor (300) that is adjusted based on whether the surface of the touch panel (310) is operated to switch a driving mode (see Page 3 through Page 4, Para. [0050]-[0055], [0061], [0063]-[0065], and [0067]-[0068]).  Huang discloses the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of Huang, such that the electrostatic capacitance sensor of Oh is configured with the first main surface and the second main surface configured to operate as both a self-capacitance type sensor and a mutual-capacitance type sensor, as suggested by Huang, wherein the control unit of Oh is configured to set the detection threshold of the electrostatic capacitance sensor that is adjusted based on whether the first main surface or the second main surface of the panel is operated to switch the driving mode as suggested by Huang, in order to provide an electrostatic capacitance sensor with reduced design complexity and reduced power consumption to achieve power savings.


Claims 6-12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Huang and further in view of Bagheri et al. (hereinafter “Bagheri” US 10,817,116).

As pertaining to Claim 6, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B) that the panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) comprises:

a plurality of electrostatic capacitance electrodes (see (1220-1) and (1220-2) in Fig. 12B; and see Col. 22, Ln. 45-67 through Col. 23, Ln. 1-35).

Neither Oh nor Huang explicitly discloses a plurality of pressing electrodes disposed on opposing sides of the piezoelectric film; first and second pressing electrode films disposed on opposing sides of the piezoelectric film to cover the plurality of pressing electrodes, respectively; an electrostatic capacitance sensor insulating layer disposed on one of the first and second pressing electrode films; and a plurality of electrostatic capacitance electrodes disposed on the electrostatic capacitance sensor insulating layer, wherein the electrostatic capacitance sensor includes the plurality of electrostatic capacitance electrodes.
However, in the same field of endeavor, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) an operation detection device (22; see Col. 5, Ln. 35-65; Col. 6, Ln. 27-34; and Col. 7, Ln. 50-62) comprising a panel (23) configured to receive a touch operation from a surface (i.e., see (46) in Fig. 21); a pressing operation detection unit (see (19)) configured to detect a pressing operation on the surface (again, see (46) in Fig. 21, for example); an electrostatic capacitance sensor (see (27, 7, 8, 19)) configured to detect the touch operation on the surface (again, see (46) in Fig. 21, for example); and a control unit (see (47) in Fig. 5) configured to switch a driving mode of the electrostatic capacitance sensor (again, see (27, 7, 8, 19); and see Col. 8, Ln. 30-58; Col. 9, Ln. 14-56; Col. 10, Ln. 47-54; and Col. 14, Ln. 63-67 through Col. 15, Ln. 1-29).  Bagheri explicitly discloses that the panel (23) comprises a piezoelectric film (9); a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Huang with the teachings of Bagheri, such that the panel disclosed by Oh and Huang comprises the piezoelectric film structure suggested by Bagheri, in order to provide a structure that is known to allow a control unit to distinguish a wide variety of intended user inputs and interactions to improve the interfacing capabilities of the operation detection device in the manner suggested by Bagheri.  

As pertaining to Claim 7, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) that the piezoelectric film (9) is arranged on substantially an entire surface of the panel (23) in a plan view thereof (see Col. 5, Ln. 35-65).

As pertaining to Claim 8, Oh suggests (see Fig. 12A and Fig. 12B) that the plurality of pressing electrodes (i.e., as associated with (1230) in Fig. 12A and Fig. 12B) are arranged in a frame shape at an outer periphery of the piezoelectric film (see (9) as disclosed by Bagheri) in a plan view thereof.  Oh suggests that by discretely arranging a plurality of pressing electrodes in a frame shape at an outer periphery of a piezoelectric film, it may be possible to obtain coordinate values at which pressure is applied on the panel according to the position of the piezoelectric element and in accordance with its sensed pressure value (see Col. 22, Ln. 47-67 through Col. 23, Ln. 1-8).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the combined teachings of Oh, Huang, and Bagheri, to arrange the plurality of pressing electrodes in a frame shape at an outer periphery of a piezoelectric film in order to attempt to obtain coordinate values at which pressure is applied on the panel according to the position of the piezoelectric element and in accordance with its sensed pressure value.

As pertaining to Claim 9, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) that the plurality of electrostatic capacitance electrodes (see (27) and (7); see Fig. 2 and Fig. 5) includes a plurality of first electrostatic capacitance electrodes (27) and a plurality of second electrostatic capacitance electrodes (7) that are arranged in a lattice 

As pertaining to Claim 10, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) that when the pressing operation detection unit (see (19)) detects a pressing operation on the first main surface (see (401) of Oh) of the panel (see (400) of Oh), the control unit (see (47) in Fig. 5) is configured to use the plurality of first electrostatic capacitance electrodes (27) as receiving electrodes and to use the plurality of second electrostatic capacitance electrodes (7) as transmitting electrodes (see Col. 18, Ln. 36-62).

As pertaining to Claim 11, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) that when the pressing operation detection unit (see (19)) detects a pressing operation on the second main surface (see (402) of Oh) of the panel (see (400) of Oh), the control unit (see (47) in Fig. 5) is configured to use the plurality of second electrostatic capacitance electrodes (7) as receiving electrodes and to use the plurality of first electrostatic capacitance electrodes (27) as transmitting electrodes (see Col. 18, Ln. 36-62).

As pertaining to Claim 12, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) that the control unit (see (47) in Fig. 5) is configured to set a sensitivity (i.e., a detection sensitivity) uniform when the electrostatic capacitance sensor (see (27, 7, 8, 19); also see (1220-1, 1220-2) in Fig. 12B in combination with (1323-1, 1324-1, 1325-2, 1326-2, 

As pertaining to Claim 20, Oh discloses (see Fig. 4, Fig. 12A and Fig. 12B) that the panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) comprises:
a piezoelectric film (see (1230) in Fig. 12A and Fig. 12B); and
a plurality of electrostatic capacitance electrodes (see (1220-1) and (1220-2) in Fig. 12B; and see Col. 22, Ln. 45-67 through Col. 23, Ln. 1-35).

Neither Oh nor Huang explicitly discloses a plurality of pressing electrodes disposed on opposing sides of the piezoelectric film; first and second pressing electrode films disposed on opposing sides of the piezoelectric film to cover the plurality of pressing electrodes, respectively; an electrostatic capacitance sensor insulating layer disposed on one of the first and second pressing electrode films; and a plurality of electrostatic capacitance electrodes disposed on the electrostatic capacitance sensor insulating layer, wherein the electrostatic capacitance sensor includes the plurality of electrostatic capacitance electrodes.
However, in the same field of endeavor, Bagheri discloses (see Fig. 2, Fig. 5, and Fig. 21) an operation detection device (22; see Col. 5, Ln. 35-65; Col. 6, Ln. 27-34; and Col. 7, Ln. 50-62) comprising a panel (23) configured to receive a touch operation from a surface (i.e., see (46) in Fig. 21); a pressing operation detection unit (see (19)) configured to detect a pressing operation on the surface (again, see (46) in Fig. 21, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Huang with the teachings of Bagheri, such that the panel disclosed by Oh and Huang 

As pertaining to Claim 21, neither Oh nor Huang explicitly discloses that the control unit swaps the transmission electrode with the reception electrode and the reception electrode with the transmission electrode to switch the driving mode of the electrostatic capacitance sensor.
However, in the same field of endeavor, Bagheri discloses (see Fig. 2 and Fig. 5) an operation detection device (22; see Col. 5, Ln. 35-65; Col. 6, Ln. 27-34; and Col. 7, Ln. 50-62) comprising a panel (23) configured to receive a touch operation from a first main surface (27) or a second main surface (8) of the panel (23); a pressing operation detection unit (see (19)) configured to detect a pressing operation on the first main surface (27) or the second main surface (8) of the panel (23); an electrostatic capacitance sensor (see (27, 7, 8, 19)) configured to detect the touch operation on the first main surface (27) or the second main surface (8) of the panel (23) and being used as a mutual capacitance type sensor (see Col. 8, Ln. 30-58; Col. 9, Ln. 14-56; Col. 10, Ln. 47-54; and Col. 14, Ln. 63-67 through Col. 15, Ln. 1-29); and a control unit (see (47) in Fig. 5) configured to switch a driving mode (i.e., a signal driving mode) of the electrostatic capacitance sensor (again, see (27, 7, 8, 19)) by swapping a transmission electrode (27) with a reception electrode (7) and the reception electrode (7) with the transmission electrode (27) to switch the driving mode (i.e., the signal driving mode) of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Huang with the teachings of Bagheri, such that the control unit disclosed by Oh and Huang is further configured to swap the transmission electrode with the reception electrode and the reception electrode with the transmission electrode to switch the driving mode of the electrostatic capacitance sensor according to the suggestions of Bagheri, in order to distinguish a wide variety of intended user inputs and interactions and to improve the interfacing capabilities of the operation detection device in the manner suggested by Bagheri, and to further allow for flexibility in the driving of the electrostatic capacitance sensor.  

As pertaining to Claim 22, neither Oh nor Huang explicitly discloses that the control unit reconfigures the transmission electrode to be used as a reception electrode 
However, in the same field of endeavor, Bagheri discloses (see Fig. 2 and Fig. 5) an operation detection device (22; see Col. 5, Ln. 35-65; Col. 6, Ln. 27-34; and Col. 7, Ln. 50-62) comprising a panel (23) configured to receive a touch operation from a first main surface (27) or a second main surface (8) of the panel (23); a pressing operation detection unit (see (19)) configured to detect a pressing operation on the first main surface (27) or the second main surface (8) of the panel (23); an electrostatic capacitance sensor (see (27, 7, 8, 19)) configured to detect the touch operation on the first main surface (27) or the second main surface (8) of the panel (23) and being used as a mutual capacitance type sensor (see Col. 8, Ln. 30-58; Col. 9, Ln. 14-56; Col. 10, Ln. 47-54; and Col. 14, Ln. 63-67 through Col. 15, Ln. 1-29); and a control unit (see (47) in Fig. 5) configured to switch a driving mode (i.e., a signal driving mode) of the electrostatic capacitance sensor (again, see (27, 7, 8, 19)) by reconfiguring a transmission electrode (27) to be used as a reception electrode (7) and reconfiguring the reception electrode (7) to be used as the transmission electrode (27) to switch the driving mode (i.e., the signal driving mode) of the electrostatic capacitance sensor (see Col. 18, Ln. 36-62).  It is a goal of Bagheri to provide an operation detection device that combines pressure-sensing with capacitive touch sensing in a way that allows a control unit to distinguish a wide variety of intended user inputs and interactions to thereby improve the interfacing capabilities of the operation detection device (see Col. 1, Ln. 13-15 and Ln. 24-37 and Col. 2, Ln. 54-65).  In this regard, Bagheri discloses a means of providing added flexibility and adaptability to a mutual capacitance electrostatic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Huang with the teachings of Bagheri, such that the control unit disclosed by Oh and Huang is further configured to reconfigure the transmission electrode to be used as a reception electrode and reconfigure the reception electrode to be used as a transmission electrode to switch the driving mode of the electrostatic capacitance sensor according to the suggestions of Bagheri, in order to distinguish a wide variety of intended user inputs and interactions and to improve the interfacing capabilities of the operation detection device in the manner suggested by Bagheri, and to further allow for flexibility in the driving of the electrostatic capacitance sensor.  

Response to Arguments

Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Oh, Bagheri, and Huang, teach or fairly suggest the claimed “control unit” to “set a detection threshold value… based on whether the first main surface or the second main surface… is operated to switch the driving mode” (see Remarks at Pages 8 and 9), and/or the claimed “control unit” that is “configured to perform switching between the transmission electrode and the reception Claims 1-2, 4-15, and 17-22 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.